Citation Nr: 1236631	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-47 141A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD), i.e., arthritis, of the right knee.

2.  Entitlement to a rating higher than 10 percent for DJD of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2012, as support for his claims, the Veteran testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.  The RO in San Antonio is a satellite office of the RO in Houston, which, as mentioned, decided the claims and certified them to the Board.  Because, however, the audio recording of the hearing could not be transcribed, the Veteran has been given opportunity to have another hearing before the Board.  And in his October 2012 response, he indicated he wants another Travel Board hearing.

Because there is this outstanding hearing request, rather than immediately deciding his claims, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As noted, although the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2012, a written transcript of that proceeding could not be produced.  So, in a September 2012 letter, the Veteran was advised of this and provided an opportunity to have another hearing before the Board.  He indicated in his October 2012 response that he wants another Travel Board hearing.  So this additional hearing must be scheduled before deciding the appeal of his claims.  38 C.F.R. §§ 20.700, 20.704 (2011).

Accordingly, the claims are REMANDED for the following action:

Schedule another Travel Board hearing at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in the claims file.  Once he has been provided this requested additional hearing, or in the event he withdraws this hearing request or fails to appear, the file should be returned to the Board.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


